Citation Nr: 0843710	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  08-02 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a service-connected 
left elbow disability, currently rated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1986 to 
September 1986, March 2003 to April 2004, and October 2004 to 
March 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran was afforded a May 2008 videoconference 
hearing before the undersigned Veterans Law Judge. The 
hearing transcript is associated with the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remands this claim to obtain copies of any military 
separation board proceedings, reported by the veteran to have 
been initiated at the time of the May 2008 hearing, and for 
the conduct of a VA examination.  

While the Board is not required to direct new examinations 
simply because of the passage of time, VA's General Counsel 
has indicated that a new examination is appropriate when the 
record demonstrates or the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination. VAOPGCPREC 11-95 
(April 7, 1995). 

At the videoconference hearing, the veteran reported an 
increased severity of his left elbow disability that 
ultimately resulted in his discharge. He stated that he 
cannot fire a weapon. His left elbow "pops" continuously 
and he cannot lift more than ten pounds before his elbow 
joint dislocates. Occasionally, his elbow will dislocate 
without any aggravation. The veteran noted that he has a 
decreased range of motion in his left arm due to the 
disability. Military service medical records confirm that the 
veteran has been placed on limited duty "profiles" and that 
he is pending separation from the National Guard. 

The veteran will be afforded a VA examination by an 
orthopedic specialist to determine the current nature and 
extent of the veteran's service-connected left elbow 
disability and to afford the RO an opportunity to review this 
evidence. See 38 C.F.R. § 3.159(c)(4) (2008). The examination 
report should include the following: the range of motion of 
flexion and extension in the veteran's left forearm and any 
impairment of the supination and pronation in the left 
forearm. The examiner shall also comment on the clinical 
basis supporting the veteran's complaints of pain. 

As noted, the veteran indicated that he is pending separation 
board proceedings from the U.S. Army, and that he was 
expected to report to military medical facilities for such 
processing. Any outstanding medical records concerning the 
veteran's left elbow must be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for a left elbow 
disorder that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

2. The RO/AMC will specifically ascertain 
if the veteran has undergone separation 
board proceedings, including any medical 
examinations, conducted by the U.S. Army 
or the National Guard. If so, the RO/AMC 
will obtain such records. 38 U.S.C.A § 
5103A(c)(1) (VA required under the duty 
to assist to obtain 
claimant's service medical records and 
other relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity).

2. The RO/AMC will schedule the veteran 
for a VA examination with an orthopedic 
specialist to ascertain the current 
severity of the veteran's left elbow 
disability. The following considerations 
will govern the examination:

a. The claims folder, and a copy of 
this remand, will be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of 
these materials in any report 
generated as a result of this 
remand. 

        b. The examiner must comment on the 
following: 

(1) the effective range of 
motion of flexion and extension 
in the veteran's left forearm; 

 (2) any impairment of the 
supination and pronation in the 
left forearm, and; 

(3) whether, given such 
clinical findings, there is a 
clinical basis to support the 
veteran's subjective reports 
including loss of function. 


3. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed to the extent possible. In 
particular, the RO should review the 
requested examination report and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures. Stegall v. West, 
11 Vet. App. 268 (1998).

After completion of the above, and any additional development 
of the evidence, the RO should review the record, to include 
all additional evidence, and readjudicate the claim. If any 
benefits sought remain denied, the veteran and his 
representative should be issued an appropriate supplemental 
statement of the case, and afforded the opportunity to 
respond. The case should then be returned to the Board for 
further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)












This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




